                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                          Case No. 18–CR-62 (PP-DEJ)

BRIAN L. GANOS, SONAG COMPANY, INC.,
MARK F. SPINDLER, AND NUVO CONSTRUCTION CO., INC.

                  Defendants.


                    DEFENDANT SONAG’S RESPONSE
                   TO OBJECTIONS TO ENFORCEMENT
                       OF RULE 17(c) SUBPOENAS




                                       I.

                                INTRODUCTION


      The magistrate judge enforced two subpoenas that Sonag Co., Inc. issued

to the State of Wisconsin for information in its possession, not in the federal

government’s possession. That information bears directly and essentially on the

pretrial question of compliance with constitutional and statutory requirements to

assemble jury pools that fairly represent the community.

      The state now has gathered the information. Sonag and the state have

agreed on a protective order that covers the limited portion of the data that is




     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 1 of 23 Document 74
confidential under state—not federal—law.         The confidential information is

limited to birthdates for a small fraction, probably 8%, of voters in the

Milwaukee Division of this district. Only the government’s objections to these

third-party subpoenas, and more recently the state’s objections, have frozen

disclosure of the state’s information and the further progress of this case.

      This Court should endorse the magistrate judge’s order. That order clearly

is right. At a minimum, it is not clearly erroneous or contrary to law, which is

the standard of review on this non-dispositive motion. 28 U.S.C. § 636(b)(1)(A).


                                         II.

                                      FACTS


      About five weeks before the pretrial motions deadline in this case, Sonag

filed an eleven-plus page motion for a preliminary order approving and

enforcing subpoenas duces tecum to the Election Commission and the Wisconsin

Department of Transportation.       That motion relied “principally on the due

process clause of the Fifth Amendment to the United States Constitution,

[Sonag’s] jury trial rights under the Sixth Amendment, and on the provisions of

the Jury Selection and Service Act of 1968.” ECF No. 32, at 3.

      The motion explained relevant provisions of the Eastern District of

Wisconsin jury plan, which by statute governs jury selection. 28 U.S.C. § 1863(a),

(b). It explained why the jury plan’s use of actual voters and its apportionment


	                                      2	
      Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 2 of 23 Document 74
of prospective jurors not by county population, but by county voter turnout,

over-represents comparatively affluent white citizens.     It also addressed the

probable cumulative over-representation of white citizens to which other

features of the jury plan contribute.

      The motion then made use of information publicly available to Sonag, and

others, to offer a rough factual assessment of recent Milwaukee Division jury

pools. That public information, which consists of annual reports that the federal

Clerk of Court must file, United States Census data, and American Community

Survey data, conservatively and preliminarily suggested under-representation of

racial and ethnic minorities of about 7% in absolute terms. ECF No. 32, at ¶¶ 2-7.

      Sonag’s July 20 motion went on to offer a “preliminary opinion” from a

political science professor who has relevant expertise in analyzing racial and

ethnic disparities in voting patterns. He opined that the jury plan produces

Milwaukee Division jury pools that are “not representative of the voting-age,

citizen population of that division.” ECF No. 32, ¶ 8.

      To push the analysis further, Sonag explained what additional data its

expert needs. In sum, Sonag and its expert need racial and ethnic identities of

voters in the twelve counties of the Milwaukee Division. ECF No. 32, ¶ 9. The

rest of the motion then explained how Sonag might obtain that demographic

data not from the federal government, but from information that the State of

Wisconsin must keep to comply with the Help America Vote Act. Some of the


	                                      3	
      Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 3 of 23 Document 74
necessary information is itself confidential under state law, so Sonag proposed

the least intrusive way to obtain public but confidential fields necessary to

pursue a possible challenge to the jury selection system in this district. In a

suggested order submitted with its motion, Sonag proposed explicitly that the

federal government receive whatever state information Sonag receives. Docket

No. 32-1, at 1-2.    That suggested order also included protective terms to

accommodate legitimate privacy concerns under state law. ECF 32-1.

      If able to obtain the information it sought from the State of Wisconsin by

subpoena, Sonag predicted that it could meet the deadline for filing a

“substantive motion challenging the district’s Jury Plan.” ECF No. 32, at 11.

      On July 24, the magistrate judge conducted a hearing on the Sonag motion.

At that hearing, four days after Sonag filed its motion for a preliminary order,

the court itself suggested that Rule 17(c) subpoenas might be the best way to

obtain the information Sonag sought. Sonag accepted that suggestion and the

issue has proceeded on those terms through subsequent status conferences.

      In the end, after discussions with state officials, Sonag and the state

reached an agreement on how the state will comply with the subpoenas and on

the terms of a protective order. The federal government will get all information

disclosed to the defense under that agreement, and will be bound by the terms of

the same protective order. The state has completed its work and is prepared to

meet the subpoenas’ obligations when this Court rules. The magistrate judge has


	                                      4	
      Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 4 of 23 Document 74
ordered the state to produce the data only after any order from this Court

affirming enforcement of the subpoenas. ECF No. 72, at 10.


                                       III.

                                  ARGUMENT


      If the state’s information confirms a factual basis for a pretrial challenge,

Sonag will file a timely motion to strike the present jury wheels in the Eastern

District of Wisconsin. That motion, if ethically warranted, will rest on the Fifth

and Sixth Amendment guarantees of a fair cross-section of the community in jury

venires, and probably on the Jury Selection and Service Act of 1968. Again, the

government will have access to everything that Sonag obtains by subpoena, and

the limited portion of that data that is confidential under state law will be

secured by an agreed protective order. This Court now must decide whether the

magistrate judge permissibly enforced the two Rule 17(c) pretrial subpoenas.

      A.    Standing.

            Before the magistrate judge, the state moved to quash the subpoenas

on August 31, more than a month after Sonag served them. That motion was

short, not two pages in total. One week later, the federal government filed a

more expansive, and explanatory, motion to quash the same subpoenas.

            The federal government’s motion potentially presented the question,

Can Party A seek to quash a subpoena directed only to Non-Party B? The


	                                     5	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 5 of 23 Document 74
information that the subpoenas seek is not federal information and the agencies

that received the subpoenas are not federal agencies.

             To Sonag’s eye, the magistrate judge did not have to resolve that

question. Albeit summarily, the state had moved to quash. And the federal

government, as a party here, certainly had a right to weigh in on a disputed issue

once a non-party with clear standing had raised it. See ECF No. 56, at 7 (Sonag’s

Response to Motions to Quash, September 6, 2018).

             The situation is different now. Only the federal government initially

objected to the magistrate judge’s order enforcing those subpoenas, not the state

agencies that must comply with the subpoenas.           The federal government

objected 14 days after the magistrate judge’s oral ruling.          ECF No. 69

(Government Objections, October 1, 2018). On October 9, the state joined those

objections. ECF No. 73, at 2. The state added only one argument of its own:

undue burden.     ECF No. 73, at 2-3 (calling the order “unduly oppressive”).

Because the federal government’s objections are more first and extensive, the

standing issue now matters.

             The magistrate judge is correct. The cases he cites and his reasoning

lead to the conclusion that the federal government has no standing to seek an

order quashing subpoenas that are not directed to it, do not seek information in

its possession, and otherwise implicate no federal interest other than the general

interest in speedy trials. ECF No. 72, at 8-9.


	                                      6	
      Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 6 of 23 Document 74
             While it is true that, “A party has standing to move to quash a

subpoena addressed to another if the subpoena infringes upon the movant’s

legitimate interests,” United States v. Raineri, 670 F.2d 705, 712 (7th Cir. 1982), that

rule gives the government little help here. The federal government has not

asserted, and cannot credibly claim, any interest other than a general policy

interest in a prompt trial. The specific Sixth Amendment right to a speedy trial is

the accused’s to assert, not the government’s, for the Constitution gives no rights

to the sovereign against the citizen there; it only gives the citizen claims or rights

against the sovereign. Here, the citizens who seek information by subpoena have

weighed their interests and claim no conflict with a speedy trial.

             Moreover, the government is in a poor position to complain here or

to assert the less tangible public policy interest. The government had this case

under investigation for years before pursuing an indictment. Indeed, the alleged

schemes date back to June 2004, and the superseding indictment sets August

2016 as the very end of the supposed conspiracies. ECF No. 25, at 1. The last

substantive act that the superseding indictment alleges was on May 24, 2016,

ECF No. 25, at 22, and the vast majority of specific acts date to 2013-2015. Yet the

original indictment did not arrive until April 3, 2018. ECF No. 1.

             Then the government immediately sought a complex case

designation under this district’s local rules, exempting the case from the normal

speedy trial timeline.     The government took weeks to produce all of the


	                                      7	
      Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 7 of 23 Document 74
discovery materials it had already. Supplemental discovery items continue to

come, with the most recent production of more than 2,500 pages arriving in

counsel’s office on October 9. The government agreed to the motions schedule.

Other pretrial motions remain pending now before the magistrate judge.

              And today, the state’s compliance with the two subpoenas could

proceed at any time: that compliance is stayed only for the objections that the

federal government filed to enforcement of those subpoenas, and that the state

later joined. The current briefing schedule is attributable to the government’s

choices. Incidentally, too, while the government claims without substantiation or

citation that geocoding “will take several months to complete,” ECF No. 69, at 11,

Sonag never has suggested that the necessary geocoding and surname analysis

will take nearly that long. It will not. Counsel for Sonag has noted only that the

analytics companies that do this work tend to be busy with political campaigns

near elections, and that the looming November election may affect the timetable.

              It is true that a motion to strike the district’s jury wheels may imperil

a tentative trial date in February 2019, which this Court has not yet confirmed in

any event. But that possibility is not Sonag’s fault, nor the fault of any defendant

here.    Rather, the state took more time to complete its compliance with the

subpoenas than it expected. And the federal government now has slowed the

process further with these objections.




	                                        8	
        Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 8 of 23 Document 74
             The speedy trial clock remains tolled. No defendant has raised any

speedy trial objection. The government’s own actions here are not consistent

with an assertion of a general interest in the prompt administration of justice. It

really has, then, no good claim of standing to ask the Court to quash subpoenas

to third parties. The state is ready to comply with those subpoenas when this

Court ratifies the magistrate judge’s order enforcing them.

             Now that the issue is unavoidable, the federal government does not

have standing to challenge these pretrial subpoenas. This Court can overrule its

objections on that basis alone. Sonag addresses the one separate argument that

the state makes in part III.D below.

      B.     Merits.

             Before the magistrate judge, both the state and the federal

government relied heavily on United States v. Nixon, 418 U.S. 683 (1974), in

challenging Sonag’s effort to obtain the public information that would reveal

how well or poorly the district is doing in drawing jury pools from a

representative cross-section of the community. Although Nixon is one of only

two meaningful statements that the Supreme Court has made on Rule 17

subpoenas (the other is Bowman Dairy Co. v. United States, 341 U.S. 214 (1951)), it

is an unusual case for other reasons, too.

             As the cover-up after the 1972 Watergate burglary wore thin, Special

Prosecutor Leon Jaworski secured an indictment against seven White House


	                                      9	
      Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 9 of 23 Document 74
aides. He then sought to obtain Oval Office audio tapes that he expected would

include conversations involving the defendants that would be admissible at trial.

President Nixon asserted executive privilege on general confidentiality grounds

and moved to quash the pretrial subpoena. The district court denied the motion

to quash and ordered in camera review of the tapes to decide which ones, if any,

the Special Prosecutor would get. Given its national importance, the case went

straight to the Supreme Court on opposing requests for certiorari.

             Like the district court, the Supreme Court upheld the Rule 17(c)

subpoena. Specifically, it found no error in the district court’s conclusion that the

Special Prosecutor met his burden of establishing relevancy, admissibility, and

specificity. Nixon, 418 U.S. at 700. True, the Special Prosecutor only could guess

at the exact content of tapes he had not heard.        But he had offered sworn

statements by some of the participants in certain conversations to their content.

As to other tapes, the identities of the participants and the time and place of the

conversations supported a “rational inference” that at least parts of the

conversations would be relevant. Id.

             For two basic reasons, the Supreme Court approved the district

court’s rulings on relevancy, admissibility, and specificity. First, Rule 17 itself

provided that, “A subpoena for documents may be quashed if their production

would be ‘unreasonable or oppressive,’ but not otherwise.” Nixon, 418 U.S. at

698. Second, “Enforcement of a pretrial subpoena duces tecum must necessarily


	                                     10	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 10 of 23 Document 74
be committed to the sound discretion of the trial court.” Id. at 702. Nixon finally

rejected the blanket claim of executive privilege there that might have blocked

even relevant information, and the subpoena stood. Nixon, 418 U.S. 703-13.

             The limitation that a motion to quash a Rule 17(c) subpoena will lie

only “if compliance would be unreasonable or oppressive” remains in the

current version of the rule. FED. R. CRIM. P. 17(c)(2). The Nixon Court did not

formally adopt the four-part test that the government relies upon, although the

Supreme Court certainly quoted favorably that test from a 1952 district court

opinion and named its influential author, Judge Edward Weinfeld (1901-1988).

Nixon, 418 U.S. at 699-700. Still, the actual holding rested on the three elements

that Sonag cites above: relevancy, admissibility, and specificity. Further, as to

the first part of Judge Weinfeld’s four-part formulation, whether the documents

sought are “evidentiary,” the Nixon Court saw no need to decide whether a less

exacting standard would apply when a Rule 17(c) subpoena goes to a third party,

like here. See Nixon, 418 U.S. at 699 & n. 12.

             As in Nixon itself, this Court should enforce these subpoenas duces

tecum even if the four-part test governs in full. Nixon expressed that formula this

way: the party seeking to use a Rule 17(c) subpoena for documents must show

“(1) that the documents are evidentiary and relevant; (2) that they are not

otherwise procurable reasonably in advance of trial by exercise of due diligence;

(3) that the party cannot properly prepare for trial without such production and


	                                     11	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 11 of 23 Document 74
inspection in advance of trial, and that the failure to obtain such inspection may

tend unreasonably to delay the trial; and (4) that the application is made in good

faith and is not intended as a general ‘fishing expedition.’” Nixon, 418 U.S. at

699-700. The magistrate judge correctly cited this test and faithfully applied it.

Sonag relies on his application of Nixon.

             Additionally, Sonag considers succinctly each of the four parts.

             1.     The government does not contend that the WisVote database,

correlated to race and ethnicity with the DOT database, is not evidentiary or not

relevant to the jury selection issue. Neither could the government contend that.

The WisVote database is the very same source from which the Clerk of Court

draws names of actual voters for purposes of assembling a master jury wheel.

And the race, ethnicity, and sex data are the precise information necessary to

assess a fair cross-section claim.

             The fact that the documents sought are not relevant to a later trial on

the general issues of guilt or innocence is beside the point. Sonag seeks the

documents for a pretrial issue—and indeed, for an issue that must be raised

before trial, if it can be. The United States would rely on the same documents or

data in responding to a fair cross-section challenge, and does not identify any

other documents or data that would be more relevant or have greater evidentiary

value. Sonag meets the first criterion, as the magistrate judge held.




	                                     12	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 12 of 23 Document 74
             2.     No amount of diligence on Sonag’s part reasonably could

procure elsewhere the data that the subpoenas seek. Sonag has exhausted public

sources that require no subpoena. The state now is the only repository of the

necessary information, in other words. Part of that information is confidential

under state law.     The state also has agreed to match one database that the

Elections Commission maintains, WisVote, against another that the DOT

maintains.   Sonag could not possibly compel that other than by use of a

subpoena or court order. And, because of a state administrative rule, even the

non-confidential information here would be prohibitively expensive without a

subpoena or court order (which is another issue altogether, but one that this

Court need not reach because of the agreement that the state agencies have

struck with defense counsel).

             3.     Again, while this information does not go to the issues at trial

in a narrow sense, it is essential to an important pretrial evidentiary issue—for

both parties.     Because of the geocoding and surname analysis that will be

required on the WisVote names for which there is no DOT “hit,” and because of

the demographic analysis required as a whole for both parties here, neither the

government nor the defense could prepare for a pretrial hearing on this district’s

jury selection procedures and a fair cross-section challenge without seeing the

data that the subpoenas seek well before an evidentiary hearing. Producing the

WisVote database, cross-checked with the DOT database, only at a hearing on a


	                                     13	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 13 of 23 Document 74
fair cross-section challenge would delay unreasonably the completion of that

evidentiary hearing for days or weeks.

             4.    Defense counsel’s request for a court order (or, after the Court

reshaped the request, for Rule 17(c) subpoenas) was in good faith and not a

“fishing expedition.” Here, the government faults defense counsel for conceding

that he will not file a substantive motion to strike the jury wheels in this district

unless convinced that he has a factual and legal basis to do so. ECF No. 69, at 7.

True; counsel will not. But in more than 11 pages in his initial motion on July 20,

counsel laid out the preliminary reasons for obtaining further data to prove, or

disprove, what already appears to be significant under-representation of

minority groups on Eastern District of Wisconsin jury panels. Counsel took the

initial steps of obtaining the public data he could from the Clerk of Court, in the

form of recent JS-12 reports. He gathered initial demographic information from

census and American Community Survey data, also publicly available. He hired

an expert to give him a preliminary opinion, and to explain what further data

will be necessary to test that preliminary opinion. Finally, he filed a motion

seeking the court’s aid in obtaining that information—for all parties here, not just

for the defense, and with appropriate protective measures in a court order.

             Beyond that, counsel is not trying to circumvent Rule 16 discovery

or to rummage through government work product in the hope of discovering

some defense on the merits.       No federal government information or work


	                                     14	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 14 of 23 Document 74
product is even the subject of these subpoenas; no federal officer is under

subpoena.    The magistrate judge was exactly right: Rule 16 regulates only

discovery of “evidence in possession of the prosecution” or the defense. ECF No.

72, at 5. These subpoenas concern neither. So, this case is unlike United States v.

Tokash, 282 F.3d 962 (7th Cir. 2002), and similar cases, whatever one makes of the

concerns the Tokash court aired. See ECF No. 69, at 5-6. There is no effort “’to

blindly comb through government records in a futile effort to find a defense to a

criminal charge’” here. ECF No. 69, at 6. These are not government records at

all—in the sense that Tokash used the term to refer to federal prosecution files—

and this legitimate pretrial issue is not about a defense.

             These subpoenas instead seek information from the state.             That

information goes to a systemic issue that is at the heart of the legitimacy of

federal courts: whether citizens have a fair and generally equal opportunity to

participate in the work of the third branch of government in the only way they

can, through service as a grand or petit juror. No citizen can vote in judicial

elections in federal court, as a means of democratic participation, for the

judiciary is appointed. Serving as a juror is all there is, as a chance to participate

in the third branch’s work. If white citizens, relatively affluent ones at that, have

a materially disproportionate advantage in gaining that chance, as compared to

other citizens, that is a structural, systemic issue second in importance to none. It

is an issue that far exceeds the importance of this, or any other, single case.


	                                     15	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 15 of 23 Document 74
            Sonag has made an initial showing that there is reason to be

concerned about exactly this disparity of opportunity. Its showing is akin to the

Special Prosecutor’s showing in Nixon. No, he had not heard the tapes. But he

had participants who said what some of those tapes probably recorded, and he

had places, times, and participants for other tapes. He offered the groundwork

he reasonably could. That warranted enforcing his subpoena, so that he could

get the actual tapes. Sonag has offered preliminarily what it reasonably can, too.

            At a minimum, the fair cross-section issue bears further factual

exploration. The two subpoenas seek what both parties and the Court itself need

for that factual exploration. Public data, including demographics, is all Sonag

asks from the State of Wisconsin. Most of it is non-confidential under state law;

the limited information that is confidential, some voters’ birthdates, will be safe

under the protective order that defense counsel concedes is appropriate, and the

terms of which the State of Wisconsin helped draft and concedes are acceptable.

The subpoenas are narrowly drawn to obtain only what the parties and the Court

need. The agreed protective order then will guard the limited information that is

confidential under state law.

            The government argues at last that compliance with the subpoenas

would be unreasonable or oppressive. ECF No. 69, at 8. Not to the federal

government, though: this is an argument that the state alone was in a position to

make, and only recently has. In part, perhaps that is because the state and Sonag


	                                     16	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 16 of 23 Document 74
collaboratively have reached an agreement that reduced dramatically the

confidential data that the state will have to disclose. So, if any unreasonable or

oppressive extra work remains here for the parties and the state, it is only the

briefing that the federal government’s resistance has caused.

      C.    Interplay of Statute and Constitution.

            1.     Citing 28 U.S.C. §§ 1863(d), 1867(f), the government argues

that the Jury Selection and Service Act cabins the information that the defense

can obtain, and that these subpoenas are beyond those limits.          Indeed, the

government even suggests that the Act gives it access to voter information that

the defense cannot have, under § 1863(d). ECF No. 69, at 8-10.

            In sum, the government’s view is that the last civil rights legislation

of the 1960’s (for this is what the Jury Selection and Service Act was), and

specifically the federal statute that was intended to extend and ensure a fair

opportunity for jury service to all citizens regardless of race or sex, today should

be interpreted to defeat its very purposes. The Act that Congress meant to

eliminate the vestiges of “key man” jury selection systems, or jury-commissioner

or bystander jury selection systems, that long excluded non-white and female

citizens from juries now should be used to hide and nurture the modern forms of

that same discrimination, in the government’s view.

            That proposition would bear lengthy consideration by both Court

and counsel, if enforcing these subpoenas required it. The magistrate judge


	                                     17	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 17 of 23 Document 74
correctly recognized that the subpoena enforcement issue does not require that

consideration, though. ECF No. 72, at 5. Yes, this Court could decide whether a

statutory sword against race and sex discrimination in composition of jury pools

should be converted to a shield for that same discrimination. The Court could

decide whether due process ever would allow the government alone to have

access to factual information that might prove unlawful discrimination or

disparities in jury pool composition. But it need not.

             There is a shorter, proper route.     Sonag contemplates not just a

challenge under the Act. It contemplates also a Fifth and Sixth Amendment

challenge, and has said so since July 20. The Supreme Court understands the

Sixth Amendment to include a fair cross-section requirement. See, e.g., Taylor v.

Louisiana, 419 U.S. 522 (1975); Duren v. Missouri, 439 U.S. 357 (1979) (fair cross-

section requirement of Sixth and Fourteenth Amendments bar practical exclusion

of women from jury eligibility, or severe under-inclusion); see also Smith v. Texas,

311 U.S. 128 (1940); Carter v. Jury Comm’n, 396 U.S. 320 (1970).

             The constitutional imperative of a fair cross-section of the

community in jury pools also arises under the equal protection clause of the

Fourteenth Amendment. Indeed, the Supreme Court came to that conclusion

almost a century before Taylor. Strauder v. West Virginia, 100 U.S. 303 (1880); see

also Smith v. Texas, 311 U.S. at 129-31.      All the more, the equal protection

component of the Fifth Amendment’s due process clause requires the same. An


	                                     18	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 18 of 23 Document 74
accused need not be a member of the under-included class to raise a claim, either.

Peters v. Kiff, 407 U.S. 493 (1972); Powers v. Ohio, 499 U.S. 400 (1991).

             Nothing in the Jury Selection and Service Act of 1968 does or could

impair the factual inquiry into possible Fifth and Sixth Amendment violations

that Sonag, the Court, and the government should undertake here. It is not

purely a statutory claim that Sonag pursues, or a statutory remedy that it will

seek. Whatever the possible statutory constraints on asserting a claim under that

same statute, then, they could not shackle a constitutional claim.                  The

government cannot point to any case holding that they do. And the Supreme

Court never has limited the sources of information by which a party may

support a constitutional fair cross-section claim; to the contrary. See, e.g., Glasser

v. United States, 315 U.S. 60, 87 (1942); Carter v. Texas, 177 U.S. 442, 444-49 (1900).

             2.     Finally, the government’s assertion that “this single criminal

case is not the proper venue for revising the Jury Plan for the entire district”

misses the point. ECF No. 69, at 10. Sonag addresses jury composition, not the

jury plan for its own sake. And single cases are exactly how jury selection

procedures—if not jury plans specifically—are challenged. The reported cases,

starting with Strauder nearly 140 years ago, did not arise from Court

Administration Committees sitting with coffee cups around conference room

tables. They arose in single cases, in courtrooms. The Act itself not just invites

challenges in the context of a single case, it requires them. 28 U.S.C. § 1867(a).


	                                     19	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 19 of 23 Document 74
            Surely, it is well and good for the government to stand “ready to

work with the Court when it revisits the district’s Jury Plan.” ECF No. 69, at 10.

But meanwhile, the constitutional and statutory rights of two men and one

corporation are at stake. So is the equal opportunity for participation in jury

service that the Fifth Amendment guarantees all citizens—today, not just on

some later day when a committee ponders improving the district’s jury plan.

      D.    State’s Objection.

            1.     Sonag turns now to the only separate objection that the state

lodges: undue burden. It is an odd objection at the outset, for two reasons. One,

the state concedes that it already has completed all of the work necessary for

compliance. There is no further burden now, and this Court could not restore to

the state the expenditure of time and resources it has made. Moreover, the

agreement with defense counsel on the scope of compliance and a protective

order eased substantially the potential burden to state interests of disclosing

public but confidential information.

            Two, the state complains that a disclosure of the very limited

confidential information that the subpoenas seek—and again, that is only dates

of birth for about 8% of the voters at issue in the twelve counties—would violate

state and federal law “without judicial authorization.” ECF No. 73, at 2. But

judicial authorization is exactly what the magistrate judge’s order provided. The

state already has what it says it wants, in other words.


	                                     20	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 20 of 23 Document 74
            2.     The only unanswered concern about undue burden the state

cites is the possibility that digital data in possession of defense counsel, the

federal government, or their respective experts will be hacked and stolen.

“Obviously, a data breach of these private networks would be a disaster,” the

state writes ominously. ECF No. 73, at 3. It then adds, without explanation, that

a transfer of the digital data only to the Court “would be more secure.”

            First, both federal and state governments are subject to many more

cyberattacks than are the network systems of a small law firm or a professor.

Federal agencies have had notorious breaches of data security. So, there is no

clear reason to suppose that the Court’s network is more secure than the private

networks here.

            But more broadly, while Sonag certainly concedes that no data

breach is good and that computer hacking and cybercrimes are a constant

modern threat, the Court also should bear in mind the actual data at issue here

that are confidential under state law: dates of birth of about 8% of the voters in

the Milwaukee Division’s twelve counties.         While birthdate in fact is a

confidential field under Wisconsin law, our birthdays also are something that we

often disclose publicly.   Driver’s licenses and state identification cards carry

them.    We disclose that birthdate, either verbally or by displaying our

identification, in a variety of mundane contexts: buying beer, checking into a

hotel room, and so on. Many people celebrate their birthdays publicly, for that


	                                     21	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 21 of 23 Document 74
matter, in restaurants and banquet halls. Yard signs proclaiming, say, how nifty

it is that someone is fifty are common. And not a major league baseball game

occurs in this country without a huge scoreboard display of birthday greetings

by name for several fans.

             Again, no data breach is good. But birthdates are not the most

sensitive information.   And here, only about 8% of voters (those without a

driver’s license or a state identification card) will have their birthdates disclosed

to the parties.

             Because the state and Sonag reached an agreement on how the state

will comply, more sensitive confidential fields—for example, Social Security

numbers—will not be disclosed when the state provides information under the

two subpoenas. Neither will political party affiliation, past criminal records, or

any other confidential field that may raise greater privacy concerns. For about

92% of voters, not even the limited confidential information of their birthdates

will be disclosed. There is no undue burden.


                                        IV.

                                  CONCLUSION


      Sonag Co., Inc. more than satisfied the standards for Rule 17(c) subpoenas.

The Court should enforce these subpoenas now.




	                                     22	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 22 of 23 Document 74
      Dated at Madison, Wisconsin, October 15, 2018.

                                          Respectfully submitted,

                                          SONAG CO., INC., Defendant


                                          /s/ Dean A. Strang

                                          Dean A. Strang
                                           Wisconsin Bar No. 1009868
                                          John H. Bradley
                                           Wisconsin Bar No. 1053124

STRANGBRADLEY, LLC
33 East Main Street, Suite 400
Madison, Wisconsin 53703
[608] 535-1550
dean@strangbradley.com




	                                     23	
     Case 2:18-cr-00062-PP-DEJ Filed 10/15/18 Page 23 of 23 Document 74
